Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 1 of 22 PageID #: 3450




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------   X
                                                                          :
  JIANMIN JIN,                                                            :
                                                                          :
                             Plaintiff,                                   :   16-cv-5633 (ARR) (JO)
                                                                          :
           -against-                                                      :   NOT FOR ELECTRONIC
                                                                          :   OR PRINT PUBLICATION
                                                                          :
  SHANGHAI ORIGINAL, INC., et al.,                                        :   OPINION & ORDER
                                                                          :
                             Defendants.                                  :
                                                                          :
  ---------------------------------------------------------------------   :
                                                                          X

  ROSS, United States District Judge:

           On June 29, 2020, I received a report and recommendation (“R&R”) from the Honorable

  James Orenstein, United States Magistrate Judge, awarding $57,818.55 in attorneys’ fees and

  $5,155.64 in costs to plaintiff Jianmin Jin (“Jin” or “plaintiff”) and imposing sanctions on Jin’s

  attorneys for ethical violations. R&R 1, 7, ECF No. 213. On July 13, 2020, both Jin and defendants

  timely objected. Defs.’ Obj., ECF No. 214; Pl.’s Obj., ECF No. 215. Specifically, Jin argues that

  the R&R underestimates his reasonable attorneys’ fees by calculating the fees using an artificially

  low hourly rate and excessively reducing the hours for which his attorneys are compensated. Pl.’s

  Obj. 1–2. Furthermore, Jin argues that the R&R excludes compensable costs and inappropriately

  recommends that I impose sanctions on his attorneys. Id. at 3. Defendants object to the R&R in its

  entirety, contending that Jin’s motion for attorneys’ fees was untimely filed and should be

  summarily denied. Defs.’ Obj. 1–2. In the alternative, they argue that Judge Orenstein erred by

  awarding fees associated with plaintiffs’ unsuccessful legal strategies, including failed attempts to

  certify collective and class actions. Id. at 2–6. Additionally, they argue that the R&R should have



                                                           1
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 2 of 22 PageID #: 3451




  deducted an amount equivalent to one-third of Jin’s damages from the attorneys’ fee award to

  account for an alleged contingency agreement between Jin and his attorneys. Id. at 2–3.

         After conducting a de novo review, I agree with Judge Orenstein’s determination that Jin’s

  attorneys’ fees application was untimely but meets the excusable neglect standard and should be

  considered on the merits. I also agree that the hourly rates requested by Jin’s attorneys were

  excessive and accept Judge Orenstein’s calculations as to the new rates. I opt to reduce, however,

  the compensable hours attributed to Jin’s attorneys because Jin was the only prevailing plaintiff in

  this action. Finally, I decline to impose disciplinary sanctions at this time.

                                           BACKGROUND
         Jin and co-plaintiff Chunyou Xie (“Xie”) brought putative collective and class action

  claims on behalf of themselves and others similarly situated under the Fair Labor Standards Act

  (“FLSA”) and New York Labor Law (“NYLL”), alleging that defendants 1 violated state and

  federal minimum wage and overtime laws at three restaurants in Flushing, Queens, Midtown

  Manhattan, and Chinatown. See generally Compl., ECF No. 1; see also 29 U.S.C. § 201, et seq.;

  NYLL §§ 190, 650, et seq. All three restaurants operated under the name “Joe’s Shanghai” but

  were independently owned and managed during the relevant time period. See Opinion & Order,

  Apr. 2, 2018 (“April O&O”) 2, ECF No. 115. Jin and Xie were employees at Joe’s Shanghai’s

  Flushing location. Compl. ¶¶ 7–8.

         Contending that the three restaurants constituted a single enterprise under the wage and

  hour laws, plaintiffs expended considerable effort in their attempts to certify a collective action

  across the three locations. See April O&O 7–8 (indicating that plaintiffs moved three times to



  1
   Shanghai Original, Inc., East Brother Corp. (“East Brother”), Always Good Brothers, Inc.,
  Shanghai City Corp., Shanghai Duplicate Corp., Kiu Sang Si, Mimi Si, Yiu Fai Fong (“Fong”),
  Tun Yee Lam (“Lam”), and Solomon C. Liou (collectively, “defendants”).
                                                    2
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 3 of 22 PageID #: 3452




  certify a collective action at the three restaurant locations and twice more to expand the conditional

  certification to Chinatown); see also, e.g., Pls.’ Mot. to Certify FLSA Collective Action, ECF No.

  44; Pls.’ Mot. to Certify FLSA Collective Action, ECF No. 71; Pls.’ Mot. to Certify FLSA

  Collective Action and Rule 23 Class Action, ECF No. 100. Nine plaintiffs opted into the collective

  action, only one of which worked at the Flushing location. April O&O 4. Ultimately, I determined

  that the restaurants were not a single enterprise, certified a class of non-managerial employees at

  the Flushing-based restaurant only, and appointed plaintiffs’ attorney John Troy and the Troy Law

  Firm as class counsel. Id. at 8–20, 28–29.

         After discovery concluded and before trial, plaintiffs moved to sanction defendants and

  reopen discovery, alleging that they had improperly contacted class members and interfered with

  the formation of the class. See Pls.’ Notice of Mot. to Annul Class Opt-Outs or Alternatively

  Reopen Discovery, ECF No. 147. Although Judge Orenstein reopened discovery to allow plaintiffs

  to investigate the alleged misconduct, the Troy Law Firm did not complete its investigation and

  abandoned the sanctions claim. Min. Entry, May 10, 2019, ECF No. 160; Order, May 10, 2019.

  Additionally, they repeatedly failed to adequately respond to the court’s orders, attempted to

  reschedule the trial date twice, and revealed on the eve of trial that they only planned to call two

  class members as witnesses. See Opinion & Order, July 10, 2019 (“Decertification O&O”) 6, 6

  n.7, ECF No. 181. In light of this pattern of incompetency, I decertified the Flushing class due to

  inadequate representation. Id. at 7. Additionally, Xie’s claims were dismissed without prejudice

  due to his lack of employment records and preclusion from testifying at trial. See Opinion & Order,

  July 19, 2019 (“July 19, 2019 O&O”) 1 n.1, ECF No. 190. Thus, only Jin’s FLSA and NYLL

  claims proceeded to trial. Id.




                                                    3
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 4 of 22 PageID #: 3453




         Jin prevailed on his claims against defendants East Brother, Lam, and Fong. Id. at 13. On

  July 19, 2019, I entered judgment against those defendants jointly and severally, awarding Jin “(1)

  $11,184.23 in unpaid overtime compensation; (2) $11,184.23 in liquidated damages; (3) $8,945 in

  statutory notice violations; and (4) pre- and post-judgment interest.” Id. On September 3, 2019,

  forty-six days later, Jin filed a motion seeking $211,074.83 in attorneys’ fees and $7,725.43 in

  costs. Mot. for Att’ys’ Fees (“Att’ys’ Fees Mot.”), ECF No. 196; Decl. in Supp. of Mot. for Att’ys’

  Fees (“Troy Decl.”) ¶ 60, ECF No. 197; Mem. in Supp. of Mot. for Att’ys’ Fees (“Pl.’s Br.”), ECF

  No. 198. Defendants opposed the motion. Decl. in Opp. to Mot. for Att’ys’ Fees (“Horowitz

  Decl.”), ECF No. 200. By order dated September 5, 2019, I referred the motion to Judge Orenstein.

  Order Referring Mot., ECF No. 199. On June 29, 2020, I received Judge Orenstein’s report and

  recommendation proposing an award of $57,818.55 in attorneys’ fees and $5,155.64 in costs. R&R

  1. Both parties filed timely objections.

                                        LEGAL STANDARD
         When reviewing a magistrate judge’s report and recommendation, I “‘adopt those portions

  of the report to which no objections have been made and which are not facially erroneous.’” Pall

  Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008) (quoting Walker v. Vaughan, 216 F.

  Supp. 2d 290, 291 (S.D.N.Y. 2002)); see also Fed. R. Civ. P. 72 advisory committee’s notes to

  subdivision (b). However, if a party files timely objections, I must “conduct a de novo review of

  any contested sections of the report.” Sleepy’s LLC v. Select Comfort Wholesale Corp., 222 F.

  Supp. 3d 169, 174 (E.D.N.Y. 2016), vacated on other grounds, 909 F.3d 519 (2d Cir. 2018); see

  28 U.S.C. § 636(b)(1). Ultimately, I must “‘arrive at [my] own, independent conclusion about

  those portions of the magistrate’s report to which objection is made.’” Silge v. Merz, No. 05-CV-

  3648 (GBD), 2006 WL 39632, at *1 (S.D.N.Y. Jan. 6, 2006) (quoting Nelson v. Smith, 618 F.

  Supp. 1186, 1189–90 (S.D.N.Y. 1985)), aff’d, 510 F.3d 157 (2d Cir. 2007). “[I]t is well-established

                                                  4
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 5 of 22 PageID #: 3454




  in this district and circuit that a district court generally will not consider new arguments raised for

  the first time in objections to a magistrate judge’s report and recommendation that could have been

  raised before the magistrate but were not.” Charlot v. Ecolab, Inc., 97 F. Supp. 3d 40, 51 (E.D.N.Y.

  2015) (citing Pizarro v. Gomprecht, No. 10-CV-4803 (KAM) (LB), 2013 WL 990997, at *2 n.1

  (E.D.N.Y. Mar. 13, 2013), and Illis v. Artus, No. 06-CV-3077 (SLT) (KAM), 2009 WL 2730870,

  at *1 (E.D.N.Y. Aug. 28, 2009)).

                                             DISCUSSION
     I.      Timeliness

          Jin’s application for reasonable attorneys’ fees was untimely, but as the delay was the result

  of excusable neglect, I agree with Judge Orenstein that the application should be considered on the

  merits. See R&R 3–4.

          Rule 54(d)(2)(B) of the Federal Rules of Civil Procedure states that “‘[u]nless otherwise

  provided by statute or order of the court, [a] motion [for attorneys’ fees] must be filed and served

  no later than 14 days after entry of judgment.’” Tancredi v. Metropolitan Life Ins. Co., 378 F.3d

  220, 226 (2d Cir. 2004) (quoting Fed. R. Civ. P. 54(d)(2)(B)) (emphasis in original). This is not a

  “fatal jurisdictional deadline[,]” however. Id. at 227. “According to Rule 6(b)(2), . . . a district

  court may extend certain deadlines ‘upon motion made after expiration of the specified period . . .

  where the failure to act was the result of excusable neglect.’” Id. at 226 (quoting Fed. R. Civ. P.

  (6)(b)(2)) (emphasis in original).

          “‘[E]xcusable neglect’ is an ‘elastic concept,’ that is ‘at bottom an equitable one, taking

  account of all relevant circumstances surrounding the party’s omission[.]’” Id. at 228 (quoting

  Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392, 395 (1993)) (internal

  citations omitted). “To determine whether a party’s neglect is excusable, a district court should

  take into account: ‘[1][t]he danger of prejudice to the [opposing party], [2] the length of the delay

                                                    5
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 6 of 22 PageID #: 3455




  and its potential impact on judicial proceedings, [3] the reason for the delay, including whether it

  was in the reasonable control of the movant, and [4] whether the movant acted in good faith.’” Id.

  (quoting Pioneer, 507 U.S. at 395); see also ComLab, Corp. v. Kal Tire, No. 17-CV-1907 (PKC)

  (OTW), 2019 WL 2144307, at *2 (S.D.N.Y. Apr. 18, 2019) (applying Pioneer factors to evaluate

  excusable neglect); Whelan v. Pascale, No. 13-CV-6998 (JFB)(AKT), 2016 WL 807373, at *4

  (E.D.N.Y. Mar. 2, 2016) (same). In general, “[a]n attorney’s failure to follow clear and

  unambiguous procedural rules does not usually constitute excusable neglect,” but exceptions to

  that general principle may be warranted. Latin America Finance Grp., Inc. v. Pareja, No. 04-CV-

  10082 (DLC), 2007 WL 1009506, at *1 (S.D.N.Y. Apr. 2, 2007).

         In the instant case, I entered judgment in favor of Jin on July 19, 2019, but he failed to file

  a motion for attorneys’ fees and costs until September 3, 2019, forty-six days later. July 19, 2019

  O&O 13; Att’ys’ Fees Mot. As his fee application was due on August 2, 2019, his application was

  approximately one month late. He did not request a deadline extension from this court prior to

  filing his application. Rather, he argues that his delay is justified by good cause, as the Troy Law

  Firm was focused on mailing Decertification Notices to the Flushing class members, appealing my

  decision to decertify the Flushing class, and representing an incarcerated client through July and

  August, 2019. Pls.’ Reply in Supp. of Att’ys’ Fees Mot. 2–4, ECF No. 201.

         Ultimately, the delay was relatively short and defendants did not assert that they were

  prejudiced by it. See Defs.’ Obj. 1–2; Horowitz Decl. ¶¶ 4–6; see also Zouvelos v. Surety Financial

  of America, Inc., 16-CV-1851 (AMD) (RLM), 2018 WL 1283684, at *2–3 (E.D.N.Y. Mar. 13,

  2018) (finding excusable neglect applied to attorneys’ fees motion filed approximately one month

  after judgment when there was no prejudice to defendants and movant misinterpreted court order);

  Brown v. City of New York, No. 11-CV-1068 (AJN), 2014 WL 896737, at *2 (S.D.N.Y. Feb. 27,



                                                   6
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 7 of 22 PageID #: 3456




  2014) (finding excusable neglect and considering untimely application on the merits where there

  was no evidence that defendants would be prejudiced and the delay of seven days was “not

  significant”).

            Defendants argue that because “[t]he ‘pivotal determinant’ of excusable neglect is the

  reason for the delay in light of the movant’s good faith efforts and whether the circumstances were

  within the movant’s reasonable control[,]” Marchisotto v. City of New York, No. 05-CV-2699

  (RLE), 2009 WL 2229695, at *4 (S.D.N.Y. July 27, 2009) (quoting Cardona v. City of New York,

  No. 04-CV-955 (GEL), 2007 WL 690126, at *3 (S.D.N.Y. Mar. 7, 2007)), Jin cannot show

  excusable neglect and his motion must be denied, see Defs.’ Obj. 1. Although the reason for the

  delay is a central consideration to a finding of excusable neglect, the Second Circuit in Tancredi

  made clear that the district court should weigh all four factors in the context of “all relevant

  circumstances surrounding the . . . omission[.]” 378 F.3d at 228. In Marchisotto, the district court

  found no excusable neglect where the movant missed the filing deadline by “well over a year[,]”

  a much longer delay than is evidenced in the instant case, and where the delay prevented

  defendants from “making any argument about attorneys’ fees [on] appeal.” 2009 WL 2229695, at

  *4. Here, Jin’s justifications for missing the procedural deadline are undoubtedly flimsy;

  nevertheless, considering the lack of prejudice experienced by defendants and the relatively short

  delay, I find that the equities weigh in favor of considering Jin’s motion on the merits.

      II.      Attorneys’ Fees Calculation

            As a prevailing plaintiff under the FLSA and NYLL, Jin may recover reasonable attorneys’

  fees and costs from defendants. See 29 U.S.C. § 216(b); N.Y. Labor Law § 663(1) (McKinney’s




                                                   7
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 8 of 22 PageID #: 3457




  2020). 2 The burden is on Jin, as the party seeking reimbursement of attorneys’ fees, to

  “‘demonstrate the reasonableness and necessity of hours spent and rates charged.’” Kindle v.

  Dejana, 308 F.Supp.3d 698, 703 (E.D.N.Y. 2018) (quoting Finkel v. Omega Comm’n Svcs., Inc.,

  543 F.Supp.2d 156, 164 (E.D.N.Y. 2008)).

         “Both the Second Circuit and the Supreme Court have held that ‘the lodestar method—the

  product of a reasonable hourly rate and the reasonable number of hours required by the case—

  creates a presumptively reasonable fee.’” Id. (quoting Millea v. Metro–North R.R. Co., 658 F.3d

  154, 166 (2d Cir. 2011)). “Generally, courts should determine the ‘presumptively reasonable fee’

  by looking to ‘what a reasonable paying client would be willing to pay.’” Id. (quoting Arbor Hill

  Concerned Citizens Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 183–84 (2d Cir. 2007)).

  After determining the presumptively reasonable fee, the court should consider case-specific factors

  to determine if the fee is reasonable, such as the case’s complexity, the resources expended to

  prosecute the case, and other returns that the attorney expects to gain from the representation. Id.;

  see also Lilly v. City of New York, 934 F.3d 222, 232 (2d Cir. 2019) (reaffirming that district courts

  have “‘considerable discretion’” in determining reasonable attorneys’ fees and should consider all

  relevant case-specific variables (quoting Arbor Hill, 522 F.3d at 190)).

         I agree with Judge Orenstein’s determination of the attorneys’ hourly rates and his decision

  not to deduct the alleged contingency fee award from Jin’s fees. As Jin was the sole prevailing



  2
    “Although the FLSA fee-shifting provision does not expressly mention ‘prevailing party,’
  courts in the Second Circuit typically cite and rely upon prevailing party fee-shifting
  jurisprudence when adjudicating requests for attorneys’ fees and costs under the FLSA.” Callari
  v. Blackman Plumbing Supply Inc., 11-CV-3655 (ADS) (AKT), 2020 WL 2771008, at *6
  (E.D.N.Y. May 4, 2020) (collecting cases). “In applying prevailing party fee-shifting
  jurisprudence to the FLSA, courts in the Second Circuit have consistently held that ‘[u]nder the
  FLSA and the NYLL, a prevailing plaintiff is entitled to reasonable attorneys’ fees and costs.’”
  Id. (quoting Fisher v. SD Protection Inc, 948 F.3d 593, 600 (2d Cir. 2020)) (collecting cases)
  (emphasis in original).
                                                    8
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 9 of 22 PageID #: 3458




  plaintiff in this action, however, I further decrease plaintiff attorneys’ compensable hours and,

  accordingly, the total fees awarded.

         A. Judge Orenstein correctly determined that Jin requested excessively high hourly
            rates and adjusted them accordingly.

         The R&R appropriately concluded that the hourly rates requested by Jin’s attorneys and

  staff were excessive and recommended reduced hourly rates, consistent with this district’s

  standards. R&R 6–8. Accordingly, I adjust the hourly rates as follows:

                                                         Hours Rate
                           Professional
                                                   Claimed        Adjusted
                               Troy                 $550            $375
                              Byun                  $350            $150
                            Schweitzer              $350            $150
                              Flores                $250            $150
                             Dellaripa              $250            $100
                               Beck                 $150            $100
                              Killaru               $150             $75
                              Huang                 $150             $75


  See Pl.’s Br. 6–9; Troy Decl. ¶¶ 27, 39, 43, 49–56, 58; R&R 7–8.

         “A reasonable rate is the rate that a ‘reasonable, paying client would be willing to pay.’”

  Barella v. Village of Freeport, 43 F. Supp. 3d 136, 189 (E.D.N.Y. Aug. 28, 2014) (quoting Arbor

  Hill, 522 F.3d at 184, 190). To determine a reasonable hourly rate, “courts in this Circuit generally

  adhere to the forum rule, which states that a district court should generally use the prevailing hourly

  rates in the district where it sits.” Kindle, 308 F. Supp. 3d at 703–04 (citing Restivo v. Hessemann,

  846 F.3d 547, 590 (2d Cir. 2017), cert. denied, 138 S. Ct. 644 (2018)) (additional citations

  omitted); see Deferio v. City of Syracuse, No. 16-CV-361 (LEK) (TWD), 2018 WL 3069200, at

  *3 (N.D.N.Y. June 21, 2018). “In the Eastern District of New York, prevailing rates range from

  $300 to $400 per hour for experienced attorneys, $200 to $300 per hour for senior associates, and

  $100 to $150 per hour for junior associates.” Callari v. Blackman Plumbing Supply Inc., No. 11-

                                                    9
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 10 of 22 PageID #: 3459




  CV-3655 (ADS) (AKT), 2020 WL 2771008, at *9, *11 (E.D.N.Y. May 4, 2020) (assigning hourly

  rate of $380 to partner, $200 and $150 to two associates, and $70 to paralegal in FLSA collective

  and class action case), report and recommendation adopted by 2020 WL 2769266 (E.D.N.Y. May

  28, 2020). 3 “‘Some judges have recognized slightly higher ranges in this district of $300–$450 per

  hour for partners, $200–$300 per hour for senior associates, and $100–$200 per hour for junior

  associates.’” Id. at *10 (collecting cases); see also Rodriguez v. Yayo Rest. Corp., No. 18-CV-4310

  (FB) (PK), 2019 WL 4482032, at *8 (E.D.N.Y. Aug. 23, 2019).

         As Judge Orenstein explains, the hourly rates assigned in the R&R are consistent with

  recent decisions in this district as to Troy and the Troy Law Firm. R&R 6. For example, Judge

  Tomlinson recently awarded an hourly rate of $375 to Troy, $150 to Schweitzer, and $160 to Byun

  in a similar FLSA / NYLL case that proceeded to trial. See Singh v. A&A Market Plaza, Inc., No.

  15-CV-7396 (AKT), 2019 WL 4861882, at *11 (E.D.N.Y. Sept. 30, 2019); see also Xie v. Sakura

  Kai Inc., No. 17-CV-7509 (ILG) (JO), 2020 WL 4587473, at *2 (E.D.N.Y. Mar. 12, 2020)

  (awarding hourly rates of $375 for Troy, $150 for Schweitzer, $150 for Byun, and $75 for Huang

  and Kilaru), report and recommendation adopted by 2020 WL 2569406 (E.D.N.Y. May 20, 2020);

  Hui Luo v. L & S Acupuncture, P.C., No. 14-CV-1003 (BMC), 2015 WL 1954468, at *2 (E.D.N.Y.

  Apr. 29, 2015) (assigning Troy an hourly rate of $300 approximately five years ago, explaining

  that the trial was “very rough in terms of demonstrating Mr. Troy’s ability to formulate questions

  according to the rules of evidence, and the theories advanced, for the most part, were not the basis

  on which [the court] decided the case”). Considering the nature of this action, the attorneys’



  3
   Jin objects that the standard EDNY rates cited in the R&R are outdated and too low. Pl.’s Obj.
  1–2; R&R 6 (explaining that “[c]ourts in this district typically award fees in comparable cases
  using the following hourly rates: $300–$400 for partners, $200–$325 for senior associates,
  $100–$150 for junior associates, and $70–100 for non-attorney professionals”). As evidenced
  here, the R&R’s estimates are consistent with current case law.
                                                  10
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 11 of 22 PageID #: 3460




  relative experience levels, and the inadequate representation that plagued portions of this litigation,

  I agree with Judge Orenstein’s reduced hourly rates and adopt them here.

         B. The fee award should be reduced to account for abandoned and inadequate
            litigation and the plaintiffs’ limited success.

         In the instant R&R, Judge Orenstein rejected defendants’ argument that the court should

  not award attorneys’ fees relating to the decertified Flushing class, Horowitz Decl. ¶ 12, the failed

  Chinatown and Midtown collective actions, id. ¶ 11, claims against defendants found not liable at

  trial, id. ¶ 13–14, and Xie’s failed claims, id. at ¶ 15. See also Defs.’ Obj 3–6. Rather, he concluded

  that

         The court would have no reason to deprive Jin of reimbursement for some of his
         counsel’s efforts simply because some of them failed. Thus, [Judge Orenstein]
         respectfully recommend[ed] that the court reject the defendants’ argument to deem
         non-compensable the time Jin’s counsel spent seeking certification of a class that
         included the defendants’ employees at other restaurants who were not within the
         Flushing Class. Those efforts failed on the merits, rather than because of counsel’s
         inadequacy, and are therefore properly compensable. For the same reason, the court
         should reject the defendants’ request to reduce the fee award based on Jin’s failure
         to prevail against some defendants or because Xie did not prevail on any claims.
         Despite the overall mixed result, Jin achieved success on his FLSA and NYLL
         claims.

  R&R 9 (citations omitted). He excluded certain fees, however, relating to “litigation that Jin

  effectively abandoned midstream[,]” including Jin’s uninvestigated and withdrawn sanctions

  motion, attempts to delay trial for the Flushing Class a second time, revisions to a two-person

  witness list, decertification notices relating to the Flushing class, and appealing the decertification

  order. Id. 9–10.

         I agree with Judge Orenstein’s conclusion that these efforts are properly excluded from

  Jin’s reasonable attorneys’ fees. See Hargroves v. City of New York, Nos. 03-CV-1668 (RRM)

  (VMS), 03-CV-3869 (RRM) (VMS), 03-CV-5323 (RRM) (VMS), 03-CV-4646 (RRM) (VMS),

  2014 WL 1270585, at *13–14 (E.D.N.Y. Jan. 6, 2014) (acknowledging that a court may deny fees


                                                    11
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 12 of 22 PageID #: 3461




  for unreasonable or abandoned motions) (citing Rozell v. RossHolst, 576 F. Supp. 2d 527, 538

  (S.D.N.Y. 2008)). I find, however, that an across-the-board reduction in compensable hours is

  warranted to account for Xie’s failed claims and the decertification of the Flushing class and

  Midtown and Chinatown collective actions. See Konits v. Karahalis, 409 F. App’x 418, 422 (2d

  Cir. 2011) (citing Hensley v. Eckerhart, 461 U.S. 424, 436–37 (1983) (noting district court’s

  discretion to “attempt to identify specific hours that should be eliminated, or [to] . . . simply reduce

  the award to account for [plaintiffs’] limited success.”)). I do not deduct for the failure to establish

  liability to Jin for certain defendants at trial. See Defs.’ Obj. 5–6; Rozell, 576 F. Supp. at 538 (“[A]

  court should not disallow fees for every motion that a prevailing party did not win. Reasonable

  paying clients may reject bills for time spent on entirely fruitless strategies while at the same time

  paying their lawyers for advancing plausible though ultimately unsuccessful arguments.”).

          Both the Supreme Court and the Second Circuit have observed that “‘the most critical

  factor’ in a district court’s determination of what constitutes reasonable attorney’s fees in a given

  case ‘is the degree of success obtained’ by the plaintiff.” Barfield v. New York City Health and

  Hospitals Corp., 537 F.3d 132, 152 (2d Cir. 2008) (quoting Farrar v. Hobby, 506 U.S. 103, 114

  (1992)). In Barfield, the Second Circuit held that a district court did not abuse its discretion in

  reducing attorney’s fees by 50% “to account for plaintiff’s failure to secure collective action

  certification.” Id. at 136. It explained that that the plaintiff obtained only a “small degree of

  success” although she prevailed on her individual FLSA claims, but counsel failed to certify a

  collective action for thousands of other employees. Id. at 152. Accordingly, “the reasonableness

  of the attorney’s fees incurred linked directly to the ability to maintain the case as an FLSA

  collective action.” Id.




                                                    12
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 13 of 22 PageID #: 3462




         “‘Hours spent on unsuccessful fee-shifting claims . . . must be excluded from the reasonable

  hours spent on the case when calculating the lodestar.’” Williams v. Epic Security Corp., 368 F.

  Supp. 3d 651, 656 (S.D.N.Y. 2019) (quoting Millea, 658 F.3d at 168 and citing Quaratino v.

  Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999) (excluding “hours dedicated to severable

  unsuccessful claims”)). Attorneys’ fees may be awarded for unsuccessful claims as well as

  successful ones, however, where they are “‘inextricably intertwined and involve a common core

  of facts or are based on related legal theories.’” Id. (quoting Quaratino, 166 F.3d at 425 (internal

  quotation marks and citations omitted)). Although I need not reduce the fee award for every

  unsuccessful motion over the course of a litigation, see Kim v. 511 E. 5th St., LLC, No. 12-CV-

  8096 (JCF), 2016 WL 6833928, at *7 (S.D.N.Y. Nov. 7, 2017), “[g]enerally, ‘the denial of a class

  or collective action certification motion justifies a reduction in fees, given the impact that such

  certification may have on the quantity and quality of the available relief.’” Callari, 2020 WL

  2771008, at *15 (quoting Siegel v. Bloomberg L.P., No. 13-CV-1351, 2016 WL 1211849, at *10

  (S.D.N.Y. Mar. 22, 2016) (citing Barfield, 537 F.3d at 152)).

         “Courts in this Circuit have recognized a district court’s authority to make across-the-board

  percentage cuts in hours, as opposed to an item-by-item approach, to arrive at the reasonable hours

  expended.” Williams, 368 F. Supp. 3d at 656–57 (collecting cases); see also Cruz v. Space NY 50th

  St LLC, No. 17-CV-4936 (JLC), 2019 WL 4061492, at *4–5 (S.D.N.Y. Aug. 28, 2019). To

  determine the percentage deduction, a district court need not serve as a “green-eyeshade

  accountant[,]” but “may take into account [its] overall sense of a suit, and may use estimates in

  calculating and allocating an attorney’s time.” Williams, 368 F. Supp. 3d at 661.

         In Williams, the district court adjusted plaintiffs’ attorneys’ compensable hours to reflect

  “the number of prevailing Plaintiffs” and “the fact that even the prevailing Plaintiffs were not



                                                  13
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 14 of 22 PageID #: 3463




  successful on all their claims.” Id. at 660. Noting the impossibility of determining the percentage

  of time spent on prevailing plaintiffs and claims, as opposed to those that failed, the court in its

  discretion implemented a 66% reduction in hours for two attorneys and a 70% reduction for

  another. Id. at 661–62; see also Cruz, 2019 WL 4061492, at *6–7 (reducing requested hours by

  35% because only two of the four plaintiffs obtained a judgment in their favor and one plaintiff

  obtained a limited degree of success at trial, but recognizing that a 50% reduction was

  inappropriate because “‘some work done on behalf of the non-prevailing [p]laintiffs was required

  for the prevailing [p]laintiffs to win’” (quoting Williams, 368 F. Supp. 3d at 661)).

          Relatedly, in Callari, the court found that “an across-the-board reduction of 45% of the

  hours billed by Plaintiffs’ counsel [was] warranted” where plaintiffs’ attorneys exhibited poor

  billing judgment and failed to certify a putative class action, although they succeeded in obtaining

  a conditional certification of a collective action. 2020 WL 2771008, at *1, *14–16, *17 (awarding

  attorneys’ fees of $168,032.70 following a $264,400 settlement in favor of named plaintiff and

  opt-in plaintiffs in an FLSA action). Because only opt-in plaintiffs could recover in the absence of

  a class certification under Rule 23, their failed motion “significantly reduc[ed] Plaintiffs’ possible

  recovery as compared to what might have been recovered if class certification had been granted.”

  Id. at *15.

          In the instant case, Jin, one of the two named plaintiffs on the complaint, prevailed on his

  claims against three of the ten identified defendants. See Compl. 1; July 19, 2019 O&O 13. Jin

  obtained a reasonable amount of success at trial, receiving a damages award of over thirty thousand

  dollars. July 19, 2019 O&O 13. Jin’s attorneys did not, however, obtain a collective or class action

  judgment relating to any of the three restaurants. See id.; April O&O 7–8; Decertification O&O




                                                   14
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 15 of 22 PageID #: 3464




  6–7. Nine opt-in plaintiffs, one of whom was associated with the Flushing location of Joe’s

  Shanghai, received no recovery as a result of this action. See April O&O 4–5.

         The R&R excluded approximately 10% of the attorneys’ claimed hours due to abandoned

  and inadequate litigation associated with the decertified Flushing class and sanctions motion. See

  R&R 12 (reducing hours worked from 689.58 to 626.12). I find that this reduction is appropriate.

  In addition, “[t]aking all the foregoing into account, and considering other case-specific variables,”

  Williams, 368 F. Supp. 3d at 662, I find that a further reduction of 20% to account for the firm’s

  limited success in certifying collective actions across the three restaurants, maintaining the

  Flushing class action, and pursuing Xie’s claims is appropriate.

         C. An additional 40% blanket reduction of billable hours for poor billing practices
            is appropriate.

         Plaintiffs object that Judge Orenstein’s across-the-board reduction of 40% is excessive and

  unwarranted by the quality of plaintiff’s billing records. Pl.’s Obj. 3–4; see R&R 10–12. Because

  I find that plaintiff’s attorneys’ billing records frequently are vague and redundant and reflect

  overstaffing and poor billing judgment, I adopt Judge Orenstein’s recommendation.

         “[T]he fee applicant bears the burden of establishing entitlement to an award and

  documenting the appropriate hours expended and hourly rates. The applicant should exercise

  ‘billing judgment’ with respect to hours worked, and should maintain billing time records in a

  manner that will enable a reviewing court to identify distinct claims.” Hensley, 461 U.S. at 437

  (internal citations omitted).

         The district court also should exclude from this initial fee calculation hours that
         were not “reasonably expended.” Cases may be overstaffed, and the skill and
         experience of lawyers vary widely. Counsel for the prevailing party should make a
         good faith effort to exclude from a fee request hours that are excessive, redundant,
         or otherwise unnecessary . . . .




                                                   15
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 16 of 22 PageID #: 3465




  Id. at 434 (citing Copeland v. Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980) (en banc)) (internal

  citations omitted); see also Bliven v. Hunt, 579 F.3d 204, 213 (2d Cir. 2009). The district court has

  discretion, based on its “‘familiarity . . . [and] experience with the case’” and the parties’

  submissions, to impose an “‘across-the-board percentage deduction [to plaintiff’s claimed hours]’”

  if it determines that the hours are excessive, redundant, or unnecessary. Gortat v. Capala Bros.,

  No. 07-CV-3629 (ILG), 2014 WL 3818614, at *5 (E.D.N.Y. Aug. 4, 2014), aff’d in part and

  vacated in part, 621 F. App’x 19 (2d Cir. 2015) (quoting Clarke v. Frank, 960 F.2d 1146, 1153

  (2d Cir. 1992), then quoting Manzo v. Sovereign Motor Cars, Ltd., No. 08-CV-1229 (JG) (SMG)

  2010 WL 1930237, at *8 (E.D.N.Y. May 11, 2010)) (citing Gagasoules v. MBF Leasing LLC, 296

  F.R.D. 107, 110–11 (E.D.N.Y. 2013)). “[C]ourts routinely apply [such] reductions for vague

  entries, imposing ‘reductions as high as 40% based solely on vague billing entries.’” Reiter v.

  Maxi-Aids, Inc., No. 14-CV-3712 (SJF) (GRB), 2019 WL 1641306, at *5, *6 (E.D.N.Y. Apr. 16,

  2019) (quoting Anderson v. Cty. of Suffolk, No. 09-CV-1913 (GRB), 2016 WL 1444594, at *6

  (E.D.N.Y. Apr. 11, 2016)) (imposing a 30% reduction to account for overstaffing and vague billing

  entries).

          Poor billing practices are evident in the instant case. For example, John Troy frequently

  billed for tasks that should have been handled by a less-experienced lawyer or support staff. See

  Pls.’ Billing Invoice (“Billing Recs.”) 1, ECF No. 197-1 (indicating that Troy billed 0.4 hours for

  “Research: ABC Board on Liquor Licenses[],” 2.25 hours for “Defendant Website Research: Yelp/

  Grubhub/ MenuPages/ Delivery.com/ FB/web,” and 4.5 hours for “Research: Search Corp & Biz

  Entity Database”); see also Callari, 2020 WL 2771008, at *12–13 (reducing fee award because,

  among other reasons, partner consistently “bill[ed] at a partner’s rate for tasks that could have and

  should have been performed by an associate or even clerical staff.). The billing records



                                                   16
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 17 of 22 PageID #: 3466




  demonstrate overbilling for routine tasks, as well, including five hours attributed to John Troy to

  draft the FLSA complaint, one hour filing it, 0.90 hours finalizing it, and 0.80 hours reviewing it.

  Billing Recs. 1. Attorney Byun billed three hours for drafting a certificate of default, 2.80 hours to

  draft an affirmation support request for default, and an additional hour to draft the notice of motion

  and certificate of default. Id. at 2. Plaintiffs billed for inappropriate tasks, such as drafting an

  amended complaint that the court did not authorize. Id. at 6; R&R 11. Several entries are vague,

  making it difficult to evaluate the reasonableness of the charge. See, e.g., Billing Recs. 19

  (indicating that Schweitzer spent 9.19 hours “review[ing] case” and Troy spent 8.00 hours

  “Confer[ing] Name List for Upcoming Trial”). In light of these billing practices and my experience

  with the Troy Law Firm over the course of this case, I find that an additional across-the-board

  reduction of the hours claimed by 40% is appropriate. See, e.g., Kim, 2016 WL 6833928, at *5–7

  (reducing attorney hours by 40% where billing records reflected mis-staffing, overstaffing, vague

  billing entries, excessive time billed for routine tasks, and computational errors).

         As a result, I award attorneys’ fees in the total amount of $31,481.70 as summarized in the

  following chart:

                                 Hours Rate                  Hours Worked           Adjusted
                                                                    Remainder          Fee
          Professional
                           Claimed       Adjusted        Claimed     Reduced        Adjusted
                                                                       70%             Fee
              Troy           $550          $375           72.44        21.73        $8,149.50
             Byun            $350          $150          181.42        54.42        $8,163.90
           Schweitzer        $350          $150          200.77        60.23        $9,034.65
             Flores          $250          $150            4.25         1.28         $191.25
            Dellaripa        $250          $100           18.00          5.4         $540.00
              Beck           $150          $100           82.22        24.67        $2,466.60
             Killaru         $150           $75           33.11         9.93         $744.98
             Huang           $150           $75           97.37        29.21        $2,190.83
            TOTAL                                        689.58       206.87       $31,481.70




                                                    17
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 18 of 22 PageID #: 3467




         D. I decline to deduct the alleged contingency fee award from Jin’s reasonable
            attorneys’ fees.

         Defendants argue that the R&R should have deducted one-third of Jin’s damages award,

  approximately $12,000, from Jin’s reasonable attorneys’ fees. Defs.’ Obj. 2–3. Citing the Troy

  Law Firm’s “standard Legal Services Agreement[,]” defendants state that “[w]e have good reason

  to believe that plaintiff Jin signed Mr. Troy’s standard Legal Services Agreement – or a

  substantially similar legal services agreement - . . . that provides for an attorney’s fee to Mr. Troy

  and Troy Law PLLC equal to one-third of the net recovery.” Horowitz Decl. ¶ 7. Notably, the

  excerpted portion of the agreement cited by defendants leaves the percentage of net recovery to

  which Troy Law would be entitled blank. See id. ¶ 6. 4 On that questionable basis, defendants

  maintain that I should deduct a corresponding amount from Jin’s reasonable attorneys’ fees to

  prevent a “windfall.” Defs.’ Obj. 3. This argument is unavailing.

         As a preliminary matter, the argument that Jin’s reasonable attorneys’ fees should be

  reduced by $12,000 was not raised before Judge Orenstein in the first instance. Horowitz Decl. ¶¶

  7–8 (arguing only that attorneys’ fees should be capped at one-third of Jin’s total recovery). I need

  not consider arguments raised for the first time in a party’s objection to an R&R. Charlot, 97 F.

  Supp. 3d at 51 (citing Pizarro, 2013 WL 990997, at *2 n.1 and Illis, 2009 WL 2730870, at *1).

  Regardless, I find that defendants’ objection is meritless.

         The only case cited by defendants in support of their argument is inapposite here. See Defs.’

  Obj. 2 (citing Gurung v. White Way Threading LLC, 226 F. Supp. 3d 226, 231 (S.D.N.Y. 2016)).

  In Gurung, the district court determined that a proposed FLSA settlement agreement allocated an

  unreasonably high proportion of the plaintiff’s settlement to her attorney, approximately 57%,



  4
   Defendants allege that the Chinese version indicates that plaintiff’s attorneys are entitled to
  one-third. Horowitz Decl. ¶ 6.
                                                   18
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 19 of 22 PageID #: 3468




  rather than the standard 33%. 226 F. Supp. 3d at 229–30. Plaintiff’s attorney argued that his

  retainer agreement allowed a higher, hours-based recovery. Id. at 230. The district court explained

  that “[w]hile counsel’s retainer agreement with the prevailing plaintiff may certainly be considered

  in assessing the reasonableness of the allocation of the proposed settlement corpus, in the end, it

  remains the Court’s authority under § 216(b) of the FLSA to determine whether the proposed fee

  is a ‘reasonable attorney’s fee.’” Id. at 231. This holding, applied in the different context of an

  FLSA settlement, is not persuasive. Thus, I decline to deduct an additional amount from Jin’s

  attorneys’ fees.

            Relatedly, Judge Orenstein correctly determined that Jin’s reasonable attorneys’ fees

  should not be capped at one-third of the damages award. R&R 5; see Millea, 658 F.3d at 169

  (explaining that it was “legal error” for the district court to disregard the lodestar amount and award

  attorneys’ fees proportional to recovery rather than in accordance with applicable fee-shifting

  statute). “The whole purpose of fee-shifting statutes is to generate attorneys’ fees that are

  disproportionate to the plaintiff’s recovery.” Millea, 658 F.3d at 169 (emphasis in original). To

  the extent that defendants intended to object to that determination, see Defs.’ Obj. 2, their objection

  is disregarded.

     III.      Costs

            Jin seeks reimbursement for $7,725.43 in costs, for which he has submitted adequate

  documentation. See Billing Recs. 22–23; R&R 12; see also Reiter, 2019 WL 1641306, at *6 (“As

  the movant, plaintiff ‘bears the burden of demonstrating the reasonableness of each charge; failure

  to provide adequate documentation of costs incurred will limit, or even defeat, recovery.’” (quoting

  Piedra v. Ecua Rest., Inc., No. 17-CV-3316, 2018 WL 1136039, at *20 (E.D.N.Y. Jan. 31, 2018))),

  report and recommendation adopted by 2018 WL 1135652 (E.D.N.Y. Feb. 28, 2018). I agree with

  Judge Orenstein’s determination that $2,569.79 in costs are appropriately excluded because they
                                                    19
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 20 of 22 PageID #: 3469




  relate to the time Jin’s counsel spent on inadequately litigating issues relating to the Flushing class.

  R&R 12, 16. Accordingly, plaintiffs are entitled to reimbursement for $5,155.64 in costs.

              Jin objects to this exclusion, arguing that in my class decertification order, I did not require

  plaintiffs to cover the costs of decertification notices. Pl.’s Obj. 4; Decertification O&O. Thus, he

  argues, failing to compensate him for these costs contravene my order. Pl.’s Obj. 4. Jin cites no

  authority in support of this argument and I found none. Id. Accordingly, his objection is

  disregarded.

        IV.       I decline to impose sanctions on John Troy and the Troy Law Firm at this time.

              Judge Orenstein reasonably criticized John Troy and the Troy Law Firm’s persistent

  practice of requesting exorbitant attorneys’ fees and misusing persuasive authority in support of

  their requests. See R&R 6–7. In particular, I find troubling Mr. Troy’s seemingly intentional

  practice of misciting cases in order to disguise the district in which they were decided. See, e.g.,

  Pl.’s Br. 9 (citing Shen v. Number One Fresco Tortillas 5 as evidence that Ms. Huang was

  previously awarded an hourly rate of $100, but excluding the portion of the citation indicating that

  the case was decided in the Southern District of New York); Troy Decl. ¶ 54 (same); see also A&A

  Market Plaza, 2019 WL 4861882, at *8 n.3 (highlighting a similar practice). 6 In light of the Forum


  5
   See Shen v. Number One Fresco Tortillas, No. 16-CV-2015 (RWL), 2018 WL 6712771
  (S.D.N.Y. Nov. 26, 2018) (a Decision & Order issued in the same case).



  6
      Judge Tomlinson explained that:

              [a]lthough he has cited Singh et al. v. Dany Restoration Inc. et al., 1:17-cv-3787,
              as a case in which he was previously awarded $400.00 per hour, Attorney Troy
              failed to provide the appropriate citation indicating the district court in which the
              case was litigated. However, through its own research, the Court has discovered
              that Singh et al. v. Dany Restoration Inc. et al., a 2018 case was pending in the
              Southern District of New York where hourly rates are higher than the Eastern
                                                        20
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 21 of 22 PageID #: 3470




  Rule, which instructs district courts to “generally use the hourly rates employed in the district in

  which the reviewing court sits in calculating the presumptively reasonable fee,” Restivo, 846 F.3d

  at 590, this practice is unacceptable. In line with Judge Reyes’s discussion in Sajvin v. Singh Farm

  Corp., Troy is not barred from arguing that the standard hourly rates in the Eastern District should

  be increased to mirror those in the Southern District. No. 17-CV-04032, 2018 WL 4214335, at *9

  (E.D.N.Y. Aug. 13, 2018) (awarding an hourly rate above the Eastern District standard, noting that

  “[t]he passage of time warrants an increase of attorney’s fees” and highlighting the disparity

  between hourly rates in the Southern and Eastern districts). He must, however, be clear that he

  argues for a departure from the standard Eastern District rates, rather than obfuscating case

  citations to mislead the court. I do not discount the possibility of disciplinary sanctions in the

  future, should this or similar conduct continue. Nevertheless, I decline to impose disciplinary

  sanctions at this time.

                                           CONCLUSION

         For the foregoing reasons, I adopt the R&R in part and revise it in part. I agree that, though

  untimely, Jin’s attorneys’ fees application should be considered on the merits. I also adopt the

  R&R’s hourly rates and cost calculation and decline to reduce the fee award as a result of the

  alleged retainer agreement. I reduce, however, the hours for which Jin’s attorneys may be

  compensated and decline to impose sanctions at this time. Thus, I award plaintiff $31,481.70 in

  reasonable attorneys’ fees and $5,155.64 in costs, for a total award of $36,637.34. The Clerk of

  Court is directed to enter judgment accordingly and close the case.



         District. See Singh et al. v. Dany Restoration Inc. et al., 1:17-cv-3787 (S.D.N.Y.)
         at DE 83. Of note, Judge Furman denied Attorney Troy the $450 fee which he
         sought in that case. Id. at DE 79.

  A&A Market Plaza, 2019 WL 4861882, at *8 n.3.
                                                  21
Case 1:16-cv-05633-ARR-JO Document 216 Filed 08/18/20 Page 22 of 22 PageID #: 3471




        SO ORDERED.



  Date: August 18, 2020                                _____/s/______
        Brooklyn, New York                             Allyne R. Ross




                                        22
